Citation Nr: 1409081	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for hemorrhoids.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as lumbar degenerative disc disease (DDD) and back problems. 

3. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis, and to include as due to asbestos exposure.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach problems. 

5.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968 in the Navy.  He had additional Reserve duty service with the Army Reserves and the Tennessee Army National Guard (TNARNG). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Nashville, Tennessee, Regional Office (RO). 

In August 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the September 2012 Supplemental Statement of the Case (SSOC), additional VA treatment records were added to the Veteran's paperless claims file and these records were not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived his right to have the RO initially consider this evidence in statements dated in September 2012 and October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) entitlement to an initial compensable disability evaluation for hemorrhoids; (2) entitlement to service connection for a lumbar spine disorder, claimed as lumbar DDD and back problems; and, (3) entitlement to service connection for a pulmonary disorder, to include COPD and asbestosis, and to include as due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current gastrointestinal disorder is not shown to be causally or etiologically related to his active military service.

2.  The Veteran served aboard the U.S.S. Franklin D. Roosevelt in the deep waters offshore of the Republic of Vietnam (Vietnam) and was awarded the Vietnam Service Medal (VSM), but there is no competent and credible evidence that he ever set foot in country or on the inland waterways, and thus has no presumed exposure to Agent Orange or other herbicide, and his lay testimony concerning this is not credible to alternatively establish this exposure on a factual basis.

3.  The Veteran's Type II diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his service (to include herbicide exposure), and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  Service connection for gastrointestinal disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's Type II diabetes mellitus was not incurred in or aggravated by his active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2008 and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2009 letter also informed the Veteran of the requirements for establishing presumptive service connection based on in-service herbicide exposure.  

The January 2008 letter was provided prior to the initial RO adjudication of the claims in the April 2008 rating decision; however, the April 2009 letter was not.  Nonetheless, after the Veteran was provided the April 2009 letter, the claims were then readjudicated in the July 2009, January 2011, and September 2012 SSOCs based on any additional evidence received in response to that additional notice.  This is important to point out because if for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Reserves records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for VA examinations and medical opinions, which were provided to him in January 2012.  The remand also included sending the Veteran a letter and providing him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physicians.  This letter was sent in November 2011.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remand also included obtaining the Veteran's VA treatment records since his military discharge.  All available treatment records dated since July 1976 were obtained and associated with the claims file.  In June 2012, the AMC made a Formal Finding regarding the unavailability of VA treatment records dated from 1968 to July 1976.  The Veteran was informed of the unavailability of these records in a letter dated in May 2012.  He was provided the opportunity to submit his own records, and he did not respond.  The remand also included obtaining the Veteran's personnel records and his Army National Guard records.  All available records were obtained and associated with the claims file.  Furthermore, the remand directed the AMC to determine if the Veteran had any periods of active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) during his Reserve periods of service.  In this regard, the AMC contacted the Tennessee Adjutant General's Office, the Defense Finance and Accounting Services (DFAS), the Army Human Resources Command Center, the Records Management Center (RMC), and the National Personnel Records Center (NPRC).  The AMC also obtained the Veteran's Leave and Earning Statements for his Reserve period and his retirement points statements.  The AMC also secured the Veteran's National Guard separation form, which indicated that the Veteran did not have any active duty periods from November 1990 to November 1997.  In summary, the evidence obtained documents that the Veteran had only period of active duty (from October 1965 to October 1968) and no periods of ACDUTRA or INACDUTRA.  Finally, the remand included readjudicating the claims, which was accomplished in the September 2012 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus and peptic ulcers, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Gastrointestinal Disorder

The Veteran also contends that service connection for a chronic gastrointestinal disorder is warranted as an unidentified treating VA physician told him that his "stomach problem most likely developed from a bacteria that I picked up in some foreign country while serving in the Navy."

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  On VA examinations in January 2012, the Veteran was diagnosed with gastroesophageal reflux disease (GERD), hiatal hernia, esophageal motility disorder, and duodenal ulcer.   Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of a gastrointestinal disorder or its associated symptoms.  The records also reveal no complaints or treatment related to a foreign bacteria, as the Veteran alleges.  No pertinent complaints were documented on his military separation examination.  His active military service ended in October 1968.  

The first post-service relevant complaint of a gastrointestinal disorder was in a May 2000 VA Medical Center (VAMC) treatment record, which documented that the Veteran had a stomach ulcer.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  In January 2012, the Veteran was provided a VA stomach examination and a VA esophageal examination by the same VA examiner.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current gastrointestinal disorder was not related to his active military service.  The examiner reasoned that the Veteran was diagnosed with reflux in October 2008 and duodenal ulcer in August 2002, and his active military service ended in 1968.  The examiner stated that the Veteran did not have any esophageal symptoms while he was in the active military service.  

The examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The Board notes that the Veteran alleges that an unidentified treating VA physician told him that his "stomach problem most likely developed from a bacteria that I picked up in some foreign country while serving in the Navy."  However, this medical opinion is not of record.  All available VA treatment records were obtained and the Veteran was afforded the opportunity to submit the opinion, but he did not.  Thus, the treatment records do not provide contrary evidence.  For all of these reasons, service connection for a gastrointestinal disorder is not warranted.

Regarding the Veteran's diagnosis of duodenal ulcer, the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from May 2000, over thirty years after the Veteran's military separation in 1968.  Further, the STRs do not show that the Veteran developed a chronic duodenal ulcer during his active military service.  The STRs do not contain any pertinent complaints of or treatment for a duodenal ulcer.  When the Veteran was first treated post-service in 2000, he did not indicate that his ulcer had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a duodenal ulcer.  As stated above, the earliest post-service medical treatment records are dated from May 2000, and the Veteran separated from the active duty in 1968.  No diagnosis of duodenal ulcer was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Regarding the remaining diagnoses, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for these diagnoses based on continuity of symptomatology since his military discharge because these diagnoses are not current chronic diagnosis, as stated under the laws and regulations.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for these diagnoses.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his symptoms began during his active military service, which resulted in his current gastrointestinal disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his gastrointestinal disorder to be credible, since his STRs make no reference to a gastrointestinal disorder or its associated symptoms.  Additionally, the Veteran first sought treatment for a gastrointestinal disorder in 2000, more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a gastrointestinal disorder during his active military service, and which fails to show a gastrointestinal disorder until over three decades after his separation from the active duty in 1968.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a gastrointestinal disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include GERD, hiatal hernia, esophageal motility disorder, and duodenal ulcer, is not warranted.

B.  Type II Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.
As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2012, the Veteran was diagnosed with Type II diabetes mellitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to Type II diabetes mellitus or its associated symptoms.  His military separation exam also did not document Type II diabetes mellitus.  His active military service ended in October 1968.

However, the Veteran instead asserts that service connection for type II diabetes mellitus is warranted secondary to his exposure to Agent Orange while serving as a plane chief aboard the U.S.S. Franklin D. Roosevelt, an aircraft carrier off of the coast of Vietnam.  While aboard the aircraft carrier, he was "in close proximity of North Vietnam for about 8 months in which time I feel I could have been exposed to Agent Orange [while] I worked the flight deck."  See October 2008 Substantive Appeal.

In this regard, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of this presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2013).

On May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id. at 1193-94.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Id.; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

However, if the Veteran did not serve in Vietnam during the Vietnam era, service connection may still be established by proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Based on the foregoing, there is simply no objective evidence indicating that the Veteran set foot in or on the inland waterways of Vietnam.  

The Veteran's DD Form 214 indicates that the Veteran is a recipient of the VSM.  However, it is well-established that the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace thereover, and for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Further, as noted above, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1193-94 (emphasis added).  The Veteran's STRs and personnel records are absent for any findings relating to duty or visitation on the actual landmass of Vietnam.  

Notably, however, the Veteran does not contend, and the record does not otherwise show, that he ever stepped foot on the landmass of Vietnam.  Rather, he contends that he was exposed to herbicide agents while stationed aboard a naval vessel that traveled in the waters of Vietnam.  During service, the Veteran was a member of Attack Squadron 12.  During the Veteran's military service, the Squadron was stationed on an aircraft carrier - the U.S.S. Franklin D. Roosevelt - off the coast of Vietnam.  The Veteran's Military Occupational Specialty (MOS) was an electrician, so he was responsible for working on various aircrafts that were flown over Vietnam.  However, the Veteran's STRs and personnel records do not document that any of these aircraft ever landed in Vietnam while the Veteran was a passenger in the aircraft.  The U.S.S. Franklin D. Roosevelt is also not listed as a ship with presumed "brown water" service on VA's "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" Bulletin.  Further, in a June 2009 statement, the NPRC determined that they could not confirm that the Veteran served in Vietnam.  NPRC stated that the Veteran was attached to a unit that could have been assigned to a ship or to shore; however, the Veteran's service record provided no conclusive proof of in-country service.  Moreover, there is no evidence that the Veteran was on a ship that was in the waterways of Vietnam.  The Veteran has also not alleged that he was in a small watercraft that came ashore or that he served in a riverboat in the waterways of Vietnam.  Thus, the evidence does not establish that the Veteran served in the inland waters of Vietnam.  

The Veteran also asserts that he could "see" Vietnam while serving aboard his ship.  However, there is no presumption for exposure to herbicides for ships offshore.  His service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002).  See VAOPGCPREC 27-97.

For the reasons outlined above, the Board finds that the Veteran did not set foot in or on the inland waterways of Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicide agents, and the presumptive provisions relating to herbicides and Type II diabetes mellitus are inapplicable here.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), 3.313(a).
Turning to the theory of direct service connection, the first post-service relevant complaint of and diagnosis of Type II diabetes mellitus was in a March 2007 VAMC treatment record.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  On VA examination in January 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's Type II diabetes mellitus is not related to his active military service.  The examiner reasoned that the Veteran was first diagnosed with Type II diabetes mellitus in 2001.  His active military service ended in 1968.  He never received medication for his Type II diabetes mellitus, but instead elected to try diet and weight loss.  The Veteran lost weight, and his blood sugars and HgBA1C levels are now normal.  Thus, based on these facts, the examiner provided a negative nexus opinion.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file, to include a medical opinion attributing the Veteran's Type II diabetes mellitus to in-service herbicide exposure.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for Type II diabetes mellitus on a direct basis is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2007, almost forty years after the Veteran's military separation in 1968.  Further, the STRs do not show that the Veteran developed chronic diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms during the Veteran's active military service.  When the Veteran was first treated post-service in 2007, he did not indicate that his diabetes mellitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus.  As stated above, the earliest post-service medical treatment records are dated from 2007, and the Veteran was separated from the active duty in 1968.  No manifestation of diabetes mellitus is shown within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he began experiencing associated symptoms during his active military service, which resulted in his current diagnosis of Type II diabetes mellitus, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the Type II diabetes mellitus to be credible, since his STRs make no reference to Type II diabetes mellitus or its associated symptoms.  The Veteran also first sought treatment for Type II diabetes mellitus in 2007, almost forty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show Type II diabetes mellitus during his active military service, and which fails to show a diagnosis of Type II diabetes mellitus until almost four decades after his separation from the active duty in 1968.

Regarding the Veteran's statements of his Type II diabetes mellitus being due to his Agent Orange exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's Type II diabetes mellitus is attributable to herbicide exposure, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the etiology of the Type II diabetes mellitus is negative.  No competent medical opinion linking his Type II diabetes mellitus to herbicide exposure has been presented.  The VA examiner considered the Veteran's lay assertions in forming his medical opinion, but ultimately found that the Veteran's current Type II diabetes mellitus was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for Type II diabetes mellitus.   

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange,  is not warranted.


ORDER

Service connection for a gastrointestinal disorder, to include GERD, hiatal hernia, esophageal motility disorder, and duodenal ulcer (claimed as stomach problems), is denied. 

Service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, is denied.





	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining hemorrhoids, lumbar spine, and COPD claims can be properly adjudicated.   

Recently, in August 2011, the Board remanded these claims to the RO/AMC for, in pertinent part, VA examinations and medical opinions.   Upon remand, the Veteran was afforded VA examinations and medical opinions in January 2012.  Upon a review of these medical opinions, the Board finds these VA medical opinions to be inadequate.  

Regarding the hemorrhoids issue, the January 2012 VA examiner did not address whether the Veteran currently had anemia due to his service-connected hemorrhoids, and the significance, if any, of the May 2000 VA discharge summary, which found the Veteran to have internal and external hemorrhoids with anemia secondary to blood loss.  This opinion was specifically requested by the Board in its August 2011 remand directives, and is pertinent to deciding the merits of the claim.  

Regarding the lumbar spine issue, the January 2012 VA examiner provided a contradictory medical opinion regarding the etiology of the diagnosed DDD, spondylosis, and old compression fracture of the lumbar spine.  The examiner stated that the Veteran first experienced a back disorder prior to his active military service, but that the "back injury prior to entering service was mild and had resolved by the time he entered service."  However, the examiner then referred to the lumbar spine disorder as "pre-existing."  None of these statements correctly address the requisite legal standard of whether the lumbar spine disorder clearly and unmistakably (i.e., undebatably) existed prior to service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Additionally, assuming the lumbar spine disorder clearly and unmistakably existed prior to service, the examiner did not address the correct standard of whether there was a permanent increase in the severity of the underlying pathology associated with the lumbar spine disorder that occurred during the Veteran's active military service.  Id.  These medical questions must be addressed before the claim can be decided on the merits.
Regarding the COPD issue, the January 2012 VA examiner found that the Veteran did not have a current respiratory disorder.  Thus, the examiner did not provide a medical nexus opinion.  However, following the examination, the Veteran was diagnosed with COPD based on a VA chest X-ray dated in September 2012.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disorder be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  Thus, since the Veteran has a current respiratory diagnosis (for at least a portion of the appeal) and presumed in-service asbestos exposure, a VA medical nexus opinion is still needed before this claim can be decided on the merits.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, these claims must again be remanded for the RO/AMC to obtain VA addendum medical opinions for the issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original January 2012 VA rectum and anus examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hemorrhoids.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner must indicate whether the hemorrhoids are manifested by persistent bleeding with secondary anemia.  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the May 2000 VA discharge summary, which found the Veteran to have internal and external hemorrhoids with anemia secondary to blood loss.  The examiner must provide a complete rationale for any stated opinion. 

2.  Ask the original January 2012 VA spine examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA spine examination in order to address the etiology of his DDD, spondylosis, and old compression fracture of the lumbar spine.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 


In particular, the examiner is asked to address the following medical opinions:

a) Did the lumbar spine disorder clearly and unmistakably (i.e., undebatably) exist prior to the Veteran entering the active duty in October 1965?

i. If no, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the current lumbar spine disorder is related to the Veteran's period of active duty (including the February 1966 in-service back injury)?

ii. If yes, then is it at least as likely as not (i.e., 50 percent or greater possibility) that there was a permanent increase in the severity of the underlying pathology associated with the lumbar spine disorder that occurred during the Veteran's active military service?

1. If yes, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the increase in severity was clearly and unmistakably (i.e., undebatably) due to the natural progress of the lumbar spine disability?

Please note:  For VA purposes, temporary or intermittent flare-ups during active duty service are not sufficient to be considered "aggravation in service" unless the underlying disorder, as contrasted to symptoms, is worsened.  The examiner must provide a complete rationale for any stated opinion. 

3.  Ask the original January 2012 VA respiratory examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA respiratory examination to address the etiology of his currently diagnosed COPD (see VA chest X-ray dated in September 2012).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to indicate whether the Veteran's currently diagnosed COPD is at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, to include the conceded "minimal and probable" exposure to asbestos while aboard Naval vessels.  A complete rationale is required for any stated opinion. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


